Exhibit 10.33
FORM OF
FIRST AMENDMENT
TO CHANGE IN CONTROL AGREEMENT


THIS FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT (the “Amendment”) is made
and entered into as of this ___ day of _________ 20__, by and between
______________________, an individual residing at __________________________
(the “Executive”), and HAWK CORPORATION, a Delaware corporation whose principal
address is 200 Public Square, Suite 1500, Cleveland, Ohio 44114 (“Hawk”).


RECITALS:


A.  
Hawk and the Executive are parties to a Change in Control Agreement dated as of
_______________ (the “Original Agreement”).



B.  
In order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended, and the U.S. Department of Treasury regulations and other
interpretive guidance issued thereunder, the parties desire to amend the
Original Agreement as set forth in this Amendment (the Original Agreement as
amended by this Amendment is referred to herein as the “Amended Original
Agreement”).



ACCORDINGLY, in consideration of the promises hereinafter set forth in this
Amendment, the parties agree as follows:


1. Definitions.  Terms used and not otherwise defined in this Amendment have the
respective meanings given those terms as set forth in the Original Agreement.


2. Changes to Section 1.1 of the Original Agreement. Hawk and the Executive
hereby agree that Section 1.1 of the Original Agreement is hereby amended as
follows:


(a)  
Section 1.1(z) is deleted from the Original Agreement in its entirety and is
replaced in the Amended Original Agreement by the following new Section 1.1(z):



 
(z)
“Section 409A” means, collectively, Section 409A of the Code and the Treasury
Regulations and other interpretive guidance issued thereunder, each as in effect
from time to time.



(b)  
Section 1.1(aa) of the Original Agreement is redesignated in its entirety as
Section 1.1(bb) of the Amended Original Agreement.



(c)  
Section 1.1(bb) of the Original Agreement is redesignated in its entirety as
Section 1.1(cc) of the Amended Original Agreement.



(d)  
Section 1.1(cc) of the Original Agreement is redesignated in its entirety as
Section 1.1(dd) of the Amended Original Agreement.



(e)  
Section 1.1(dd) of the Original Agreement is redesignated in its entirety as
Section 1.1(ee) of the Amended Original Agreement.



(f)  
Section 1.1(ee) of the Original Agreement is redesignated in its entirety as
Section 1.1(ff) of the Amended Original Agreement.



(g)  
Section 1.1(ff) of the Original Agreement is redesignated in its entirety as
Section 1.1(gg) of the Amended Original Agreement.



(h)  
The following is added in its entirety as Section 1.1(aa) of the Amended
Original Agreement:



(aa)           “Severance Waiver” has the meaning set forth in Section 3.2(b).


3. Changes to Section 3.1 of the Original Agreement. Hawk and the Executive
hereby agree that Section 3.1 of the Original Agreement is hereby amended as
follows:


(a)  
Section 3.1(b) is deleted from the Original Agreement in its entirety and is
replaced in the Amended Original Agreement by the following new 3.1(b):



(b)           (i)           Within sixty (60) days after the expiration of the
Revocation Period (as defined in the Release), the Corporation shall make a lump
sum cash payment to the Executive in an amount equal to the CIC Multiple times
the Executive’s Average Compensation (except to such extent as that amount may
be limited by Section 3.3); and (ii) if the Qualifying Termination is of the
nature described in clause (A) or (B) of Section 1.1(x), no such lump sum
payment shall be made unless and until the Change in Control related to the
Qualifying Termination shall have occurred.
 
104




(b)  
The last two sentences of Section 3.1(c) of the Original Agreement are deleted
in their entirety.



(c)  
Section 3.1(d) of the Original Agreement is redesignated in its entirety as
Section 3.1(e) of the Amended Original Agreement.



(d)  
Section 3.1(e) of the Original Agreement is redesignated in its entirety as
Section 3.1(f) of the Amended Original Agreement.



(e)  
The following is added in its entirety as Section 3.1(d) of the Amended Original
Agreement:

 
 
(d)
In the event that the Corporation cannot provide coverage under any Welfare
Benefit Plan, as described in Section 3.1(c), for the entire Benefit
Continuation Period or any portion thereof, for whatever reason, then the
Corporation shall pay the actuarial equivalent of the present value of such
foregone coverage for the Executive (and his spouse, dependents and
beneficiaries, as applicable) directly to the Executive, in a cash lump sum
payment, within sixty (60) days after the Executive’s return of the signed
Release referred to in Section 3.2(a) and the signed Severance Waiver.  Such
determination for each affected Welfare Benefit Plan shall be made in good faith
by the Compensation Committee of the Board.



(f)  
The following is added in its entirety as Section 3.1(g) of the Amended Original
Agreement:



(g)           Notwithstanding the foregoing, to ensure compliance with Section
409A, the Corporation shall pay:


(i)  
all amounts payable under Section 3.1(a)(i) and (ii) no later than March 15 of
the calendar year following the calendar year in which the Qualifying
Transaction occurred;



(ii)  
any reimbursements payable under Section 3.1(a)(iii) no later than December 31
of the calendar year following the calendar year in which those expenses were
incurred;



(iii)  
provided that the Executive has executed and delivered the Release and the
Severance Waiver, any amount payable under Section 3.1(b)(i) no later than March
15 of the calendar year following the calendar year in which the Qualifying
Transaction occurred;



(iv)  
provided that the Executive has executed and delivered the Release and the
Severance Waiver, any amount payable under Section 3.1(b)(ii) no later than
March 15 of the calendar year following the calendar year in which the Change in
Control occurred;



(v)  
provided that the Executive has executed and delivered the Release and the
Severance Waiver, to the extent that any continued payments or reimbursements of
Welfare Benefits under Section 3.1(c) above are deemed to constitute taxable
compensation to the Executive, any such payment due to the Executive shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred.  The
amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursements shall not be subject to liquidation or exchange for any other
benefit; and



(vi)  
provided that the Executive has executed and delivered the Release and the
Severance Waiver, any amount payable under Section 3.1(d) no later than March 15
of the calendar year following the calendar year in which the Qualifying
Transaction occurred.



4. Changes to Section 3.2(a) of the Original Agreement.  Hawk and the Executive
hereby agree that Section 3.2(a) is hereby amended as follows:


The second sentence of Section 3.2(a) is deleted from the OriginalAgreement and
is replaced in the Amended Original Agreement by thefollowing:


The Release shall not become effective unless and until it has been executed and
delivered by each of the Executive and Hawk; provided that the severance
payments and benefits provided under Sections 3.1(b) through 3.1(f) and, if
applicable, Section 3.3 are not conditioned upon Hawk’s execution or delivery of
the Release.


5. Changes to Section 3.2(b) of the Original Agreement.  Hawk and the Executive
hereby agree that Section 3.2(b) is hereby deleted from the Original Agreement
in its entirety and is replaced in the Amended Original Agreement by the
following new Section 3.2(b):
 
105




(b)           The severance payments and benefits provided under Sections 3.1(b)
through 3.1(f) and, if applicable, Section 3.3 shall be subject to, and
conditioned upon, the waiver of any other cash severance payment or other
benefits provided by the Corporation pursuant to any other severance agreement
between the Corporation and the Executive (the “Severance Waiver”).  No amount
shall be payable under this Agreement to, or on behalf of, the Executive unless
and until the Executive has executed and delivered the Severance Waiver, in a
form established by the Corporation.


6. Changes to Section 3.3 of the Original Agreement. Hawk and the Executive
hereby agree that Section 3.3 of the Original Agreement is hereby amended as
follows:

(a)  
Section 3.3(c) is deleted from the Original Agreement in its entirety:



(b)  
Section 3.3(d) of the Original Agreement is redesignated in its entirety as
Section 3.3(c) of the Amended Original Agreement.



(c)  
Section 3.3(e) of the Original Agreement is redesignated in its entirety as
Section 3.3(d) of the Amended Original Agreement.



(d)  
Section 3.3(f) of the Original Agreement is redesignated in its entirety as
Section 3.3(e) of the Amended Original Agreement.



(e)  
The following is hereby added in its entirety as the last sentence of Section
3.3(c) of the Amended Original Agreement:

 
To ensure compliance with Section 409A, provided that the Executive has executed
and delivered the Severance Waiver, all payments under this Section 3.3(c) shall
be paid no later than March 15 of the calendar year following the calendar year
in which those legal fees and expenses were incurred by the Executive.
 
7. Changes to Section 3.6 of the Original Agreement. Hawk and the Executive
hereby agree that the following is hereby added in its entirety as the last
sentence of Section 3.6:


To ensure compliance with Section 409A, provided that the Executive has executed
and delivered the Severance Waiver, all payments under this Section 3.6 shall be
paid no later than March 15 of the calendar year following the calendar year in
which those fees and expenses were incurred by the Executive.


8. Changes to Article VI of the Original Agreement. Hawk and the Executive
hereby agree that Article VI of the Original Agreement is hereby amended as
follows:


(a)  
Article VI of the Amended Original Agreement is designated as “SECTION 409A.”



(b)  
The following is added in its entirety as Section 6.1 of the Amended Original
Agreement:



6.1           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A.  The parties’ intent in entering into this
Agreement is that none of the payment arrangements hereunder constitute a
“deferral of compensation” under Section 409A, and this Agreement shall be
interpreted in a manner consistent with that intent.


(c)  
The following is added in its entirety as Section 6.2 of the Amended Original
Agreement:



6.2           If the Executive is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i)), as determined by the Corporation in
accordance with Section 409A, as of the date of the Executive’s separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), to the
extent that any payments or benefits under this Agreement are subject to Section
409A and the delayed payment or distribution of all or any portion of such
amounts to which the Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion deferred under this Section 6.2 shall be paid or
distributed (without interest) to the Executive in a lump sum on the earlier of
(a) the date that is six (6) months following termination of the Executive’s
employment, (b) a date that is no later than thirty (30) days after the date of
the Executive’s death or (c) the earliest date as is permitted under Section
409A.  For purposes of clarity, the six (6) month delay shall not apply in the
case of severance pay contemplated by Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.  Any
remaining payments due under this Agreement shall be paid as otherwise provided
herein.


(d)  
The following is added in its entirety as Section 6.3 of the Amended Original
Agreement:



6.3           To the maximum extent permitted by applicable law, the amounts
payable to the Executive under this Agreement shall be made in reliance upon
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).


(e)  
The following is added in its entirety as Section 6.4 of the Amended Original
Agreement:

 
106


6.4           As provided in Internal Revenue Notice 2007-86, notwithstanding
any other provision of this Agreement, with respect to an election or amendment
to change a time and form of payment under this Agreement that is subject to
Section 409A made on or after January 1, 2008 and on or before December 31,
2008, the election or amendment may apply only to amounts that would not
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would not otherwise be payable in 2008.


9.  
Addition of New Article VII to the Amended Original Agreement. Hawk and the
Executive hereby agree that Article VII of the Amended Original Agreement is
hereby added in its entirety as follows:


(a)  
Article VII of the Amended Original Agreement is designated as “MISCELLANEOUS.”



(b)  
Section 6.1 of the Original Agreement is redesignated in its entirety as Section
7.1 of the Amended Original Agreement.



 
(c)
Section 6.2 of the Original Agreement is redesignated in its entirety as Section
7.2 of the Amended Original Agreement.



(c)  
Section 6.3 of the Original Agreement is redesignated in its entirety as Section
7.3 of the Amended Original Agreement.



(d)  
Section 6.4 of the Original Agreement is redesignated in its entirety as Section
7.4 of the Amended Original Agreement.



(e)  
Section 6.5 of the Original Agreement is redesignated in its entirety as Section
7.5 of the Amended Original Agreement.



(f)  
Section 6.6 of the Original Agreement is redesignated in its entirety as Section
7.6 of the Amended Original Agreement.

 
(g)  
Section 6.7 of the Original Agreement is redesignated in its entirety as Section
7.7 of the Amended Original Agreement.

 
(h)  
Section 6.8 of the Original Agreement is redesignated in its entirety as Section
7.8 of the Amended Original Agreement.

 
(i)  
Section 6.9 of the Original Agreement is redesignated in its entirety as Section
7.9 of the Amended Original Agreement.



(j)  
Section 6.10 of the Original Agreement is redesignated in its entirety as
Section 7.10 of the Amended Original Agreement.

 
10. Full Force and Effect.  Except to the extent specifically modified in this
Amendment, each and every provision of the Original Agreement remains in full
force and effect in the Amended Original Agreement.


11. Miscellaneous.  This Amendment and all rights hereunder shall be governed
by, and construed and interpreted with, the laws of the State of Ohio applicable
to contracts made and to be performed entirely within that State.  Subject to
Section 3.1(g) of the Amended Original Agreement, the parties intend to and
hereby do confer exclusive jurisdiction upon the courts of any jurisdiction
located within Cuyahoga County, Ohio to determine any dispute arising out of or
related to this Amendment, including the enforcement and the breach hereof.  In
the event of any conflict between the original terms of the Original Agreement
and this Amendment, the terms of this Amendment shall prevail.



 
IN WITNESS WHEREOF, the Executive has executed this Amendment, and Hawk has
caused this Amendment to be duly executed on its behalf, as of the date first
written above.


HAWK CORPORATION
(“Hawk”)




By:                                                                           
Its:                                                                           








_____________________________ (“Executive”)



 
 
 
 
107